THE THIRTEENTH COURT OF APPEALS

                                   13-15-00019-CV


               SKY VIEW AT LAS PALMAS, L.L.C. AND ILAN ISRAELY
                                     v.
              ROMAN GERONIMO MARTINEZ MENDEZ & SAN JACINTO
                 TITLE SERVICES OF RIO GRANDE VALLEY, LLC


                                  On Appeal from the
                    370th District Court of Hidalgo County, Texas
                          Trial Cause No. C-1401-10-G(4)


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

March 7, 2019